AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Pagel ofl   5
                                       UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                v.                                                   (For Offenses Committed On or After November 1, 1987)



                     Benito Alvarado-Cabrera                                         Case Number: 2: 19-mj-8464
                                                                                                                               ,......,
                                                                                    Carolyn L Oliver
                                                                                    Defendant's Attorney
                                                                                                                               =
REGISTRATION NO. 83288298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                                                "
                                                                                                                              ::x
                                                                                                                                            ,')
 0 was found guilty to count(s)                                                                                               0             .~~·
      after a plea of not guilty.                                                               Ul    ·""
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Natu re of Offense                                                                   Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                          1

 0 The defendant has been found not guilty on count(s)
                                                                              --------------~---~

 0 Count(s)                                                                          dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,,.
                                .,,/
                               0 TIME SERVED                                      0 __________ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              hursda , Februar 21, 2019
                                             FILED                            ate of Imposition of Sentence


Received
               --;;;Jt7
                  /J/                           FEB 2 1 20t9
              -----+---~
              DUSM
                                       CLERK, U.S. OISTRlCT COURT
                                                                              0     ORABLE RUTH B      EZ MONTENEGRO
                                 SOUTHERN DISTRICT Of CALIFORNIA                  ITED STATES MAGISTRATE JUDGE
                                J:i.Y.     mw   N-4                DE:fLrrv

Clerk's Office Copy                                                                                                                       2: 19-mj-8464
